\   ' t
"        i   '
                                                 . .~~3,oo~ i~oz_
                                                          il       '




'
                                             '   ,'   I
                                                          .
                                                          1
                                                               '




                             . '.c::I.\G5~ 272DY5 . . . .i . . .. .
'
                 i''



                                                                       '       .'           i:       ~               .v)
                                                                           '        'ssi    ___ ...s1_           '' 1

                                                                                           '.:. ' . . s          .
                       \..   .
                                                                                     .~.      '   .:.    .

                                                                                                             '   .         .
    ,.,   '   .   ,'i




'
~ss




                                '   '




                        .   ;
    '       .
.       j




                I   \   \



                            ''   J   :   '
                              ''       '

                                   '
      '
'..
 '            '

          .
          '           '
                  '       '


                                                        .    '    '   f

                                                    ~   ..   i.




                                           ',   '
     I   .       l   '

.l           '   .....




                                 I
                                 '   I



                         '   s           I   '
.   '   '   i.

                          .   ,s'   ,'   :   .


                 ''   '
 \   ','   '   l   '

                                                                                  .           '        .



                       ,.   ~   . .       .   .           .       .
                                                  '




                                      .           '   '




''         ssis.sssssss~~
                                                          . ..~si'lJQ
                                                              _
                                                                   . s:s
                                                                      .
                                                                          '

                                                                              .

                                                                                      '
                                                                                          .
                                                                                                  ;s
                                                                                                       .     i":    s. i_.(
                                                                                                           i : /1i 1 s.ci..,. 'i
                                                                                                                                   .
                                                                                                                                       i